


Exhibit 10.24

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

AMENDMENT NO. 1 TO THE

PURCHASE AND SALE AGREEMENT

 

This Amendment No. 1 to the Purchase and Sale Agreement (this “Amendment”) is
dated as of November 3, 2014 (the “Amendment Effective Date”) by and between
Novo A/S, a company organized under the laws of Denmark with offices at Tuborg
Havnevej 19, DK-2900 Hellerup, Denmark (“Novo”), and Ophthotech Corporation, a
Delaware corporation with offices at One Penn Plaza, Suite 1924, New York, New
York 10119 (“Ophthotech”).  Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Purchase and Sale
Agreement (the “Agreement”) made effective as of May 23, 2013 (the “Agreement
Effective Date”) by and between Novo and Ophthotech. All references to Sections
in this Amendment refer to Sections of the Agreement.

 

WHEREAS, on the Agreement Effective Date, Novo and Ophthotech entered into the
Agreement pursuant to which Novo agreed to provide funding to Ophthotech to
support further development of Ophthotech’s clinical candidate Fovista® in
exchange for royalties on future sales of Fovista; and

 

WHEREAS, the Parties hereto desire to amend the Agreement as set forth herein,

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereto, intending to be legally bound, hereby
agree as follows:

 

1.                                      Amendment to Agreement.  The reference
to “[**]” in the definition of “Third Closing Trigger” set forth on Exhibit A to
the Agreement is deleted and “[**]” is hereby inserted in lieu thereof.

 

2.                                      Miscellaneous.  The Parties hereby
confirm and agree that, except as amended hereby, the Agreement remains in full
force and effect and is a binding obligation of the Parties hereto.  Without
limiting the foregoing, Section 9.10 of the Agreement (Governing Law; Submission
to Jurisdiction; Waiver of Jury Trial) shall apply to this Amendment.  This
Amendment may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duty authorized representatives.

 

OPHTHOTECH CORPORATION

NOVO A/S

 

 

 

 

 

 

 

 

By:

/s/ David Guyer

 

By:

/s/ E. Kolding

 

Name: David Guyer

Name: Eiving Kolding

Title: CEO

Title: Chief Executive Office

 

 

 

 

 

NOVO A/S

 

 

 

 

 

 

 

By:

/s/ Thorkil K. Christensen

 

 

Name: Thorkil K. Christensen

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------
